Title: To George Washington from Comfort Sands, 19 February 1783
From: Sands, Comfort
To: Washington, George


                        
                            Sir
                            Philada 19th February 1783
                        
                        In settling my Accounts, The Clerks are at a loss to know, what number of Rations, properly belong to West
                            Point Contract, & what to the Moving Army, I produced the Letter I had the honor to receive from you in April
                            last, particularly mentioning the post, that properly fell under West Point Contract, they suppose that the Connecticut
                            Hutts & Peeks-Kill also belong to West Point, I informed them that those troops were from May considered as a part
                            of the Moving Army, to remove the difficulties Mr Morris requested me to write your Excellency for an explanation. The
                            Rations I have charged under West Point are as follows. All the Rations Issued at West Point, Fish-Kill & New-Windsor, all issued at Kings Ferry, to the garrison of Stoney & Verplanks Point, & the Block House, at
                            Dobbs Ferry, the Artificers & Ferry Men stationed there. The Rations issued at West Point for the Troops at the
                            No. & So. Redoubts on the east side of the River, all the other troops from the first day of May in N. Jersey,
                            & on the east side of the North River are charged as the Moving Army.
                        As this is the principle difficulty now in the way to a final settlement of our Accounts, I wish to be favord
                            with your Excellencys Answer. I am with Great Respect Your Most Obedt He Servt
                        
                            Comfort Sands
                        
                    